Citation Nr: 1425945	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1963 to June 1965, and from October 1990 to April 1991.  He also had over nineteen years of service in the Reserves.  He died in January 2009, and the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the appellant testified at a Board hearing at the RO.  A transcript of that hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ (or the AVLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with, and that the Board can adjudicate the claim based on the current record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant proffered testimony before the undersigned in conjunction with her claim for benefits.  During that hearing, the appellant indicated that several days prior to her husband's death, he received treatment at the Orangeburg Regional Medical Center.  It was from this hospital that a Certificate of Death was issued.  The immediate cause of death was listed as pancreatic cancer.  Also listed as other conditions that significantly compromised the Veteran's health were hepatic encephalopathy, chronic alcoholism with cirrhosis, acute renal failure, and adult failure to thrive.  Upon review, the record reveals that none of the above listed conditions were service-connected during the Veteran's lifetime.  Instead, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and gout.  

Following the Veteran's death, the appellant submitted a claim for VA death benefits.  She averred that as a result of his service-connected PTSD, her husband's health was severely compromised which, in turn, had an effect on his ability to combat his cancer and impeded his "want to live".  To support her assertions, the appellant has submitted a statement written by a VA doctor which states:

He had diagnoses of PTSD and dementia.  These 2 conditions tend to accelerate one's demise.  I believe his PTSD had a negative impact on his lifespan.  

The appellant believes that this statement corroborates her assertions and, as such, she should receive VA death benefits.  The Board notes that the RO did not forward the appellant's claim to a local VA Medical Center (VAMC) for the purpose of having a medical professional review the file and offer a response to the widow's contentions.  The case has since come before the Board for review. 

Upon review of the claim, it appears that all of the Veteran's medical treatment records are not of record.  As previously mentioned, he received treatment at his local regional medical center.  However, the claims folder does not contain these records and possibly other VA and/or private medical records.  The Veteran's terminal medical records are not of record.  Because it appears that the Board (VA) does not have a complete record before it, the claim will be remanded so that any missing private and VA treatment records may be associated with the claims file.

Also, the VA has a duty to assist the appellant in the development of her claim.  Such a duty includes obtaining a medical opinion when such would assist in substantiating the claim.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant nor has an examiner reviewed the medical evidence submitted by the appellant in support of her claim for benefits.  It is the Board's opinion that such a medical review should be afforded the appellant before the Board issues a determination on the merits of her claim.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following action: 

1.  The AMC shall provide to the appellant all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  In a letter to the appellant, the AMC must specifically address the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim.  A copy of all correspondence must be included in the claims file for review.  A copy of all correspondence to the appellant should be included in the claims folder for review.

2.  With any necessary identification and authorization by the appellant, the AMC should obtain copies of all medical records of the Veteran from all sources, including VA records, not already in the claims folder.  Of interest are any records that may be located at the facilities that provided care and comfort to the Veteran during the last week of his life.  All records obtained should be added to the claims folder, to include paper copies of all of the Veteran's VA treatment records (CAPRI and electronic records).  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

3.  Thereafter, the AMC should arrange for the Veteran's records to be reviewed by a medical doctor.  The claims folder and a copy of this remand are to be made available to the reviewer to review prior to the review.  The reviewer should be requested to review the claims folder and state that this has been accomplished in the report.

The reviewer is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any disorder from which he may have suffered while he was on active duty.  The reviewer is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities (PTSD and/or gout) caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  If the reviewer concludes that the Veteran's cause of death was not related to a service-connected disorder, the reviewer must discuss whether either service-connected disorder contributed to the Veteran's death.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it to find against it.

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, the reviewer must specifically discuss the appellant's contentions along with the opinions provided by the VA doctor in the letter contained in the claims folder that is dated March 25, 2009.

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



